Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  It appears text was inadvertently included in-between claims 3 and 4  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldberg et al (2019/0235641) hereinafter, Goldberg.

1.	In regards to claim 23, Goldberg teaches a system comprising: 
		a control device, wherein the control device has a pointing direction;  (fig. 2 (102))[0022];
		an onboard imager located on the control device, wherein the onboard imager has a field of view which includes the pointing direction;  and one or more computer readable media storing instructions to: (camera) [0022,030-0031])
		 receive a set of reference images;  [0022,030-0031])
determining a characteristic quantity based on the set of reference images;  and based on the characteristic quantity either: [0031-0032] “representation” image);  
or
		 (ii) terminate a setup phase for the control device.


In regards to claim 28, Goldberg teaches system of claim 23, the one or more computer readable media further storing instructions to: generate a signature for a zone of interest using the set of reference images;  associate a communication object with the zone of interest;  receive a pointing target image from the onboard imager;  identify the signature using the pointing target image;  and activate a communication interface for the communication object in response to identifying the signature. (fig. 4 (414) [0069-0071] Goldberg.
In regards to claim 30, Goldberg teaches system of claim 23, the system further comprising: a motion tracker on the control device;  and wherein the one or more computer readable media further stores instructions to either: determine the characteristic quantity 
based on the set of reference images and data from the motion tracker;  or generate the feedback message based on the characteristic quantity and data from the motion tracker[099] Goldberg.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 9-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al (2019/0235641) hereinafter, Goldberg in view of Pope et al (2018/0101284) hereinafter, Pope 

In regards to claim 1, Goldberg teaches a system comprising: a control device, wherein the control device has a shape which defines a pointing direction of the control device (fig. 2 (102))[0022]; 
		 an onboard imager (camera) [0022]) located on the control device [0030], wherein the onboard imager has a field of view which includes the pointing direction [0031];  and
		 one or more computer readable media storing instructions to: receive a reference image ([0031] memory);  
		determine a characteristic quantity based on the reference image [0031-0032] “representation” image);  
		generate a feedback message based on the characteristic quantity (fig. 5d 520, [110]);  and 
		Goldberg fails to teach predicate a setup phase termination for the control device on the characteristic quantity. 

		It would have been obvious to one of ordinary skill in the art to modify the teachings of Goldberg to further include predicate a setup phase termination for the control device on the characteristic quantity as taught by Pope in order to identify a controller. 

In regards to claim 12, Goldberg teaches a computer-implemented method, conducted with a control device having (abstract): 
		(i) a shape which defines a pointing direction of the control device; (fig. 2 (102))[0022];  and 
		(ii) an onboard imager having a field of view which includes the pointing direction, 
comprising: (camera) [0022])
		capturing a reference image [0030-0032];  determining a characteristic quantity based on the reference image; (fig. 5d 520); [0031-0032] “representation” image);      generating a feedback message based on the characteristic quantity (fig. 5d 520);  
		Goldberg fails to teach and predicating a setup phase termination for the control device on the characteristic quantity.
		However, Pope teaches and predicating a setup phase termination for the control device on the characteristic quantity.[010, 0063-064]. 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Goldberg to further include predicate a setup phase termination for the 

In regards to claim 3, Goldberg in view of Pope teaches the system of claim 1, wherein the one or more computer readable media further store instructions to: alter an environment in which the control device is located based on the feedback message;  wherein altering the environment comprises changing one of: a luminosity of the environment, a position of a mobile robot in the environment;  and an image displayed on a screen in the environment.(fig. 5a-5c 246) [0067, 0071,107,110] light) Goldberg)
In regards to claim 9, Goldberg in view of Pope teaches system of claim 1, the one or more computer readable media further storing instructions to: generate a signature for a zone of interest using the reference image;  associate a communication object with the zone of interest;  receive a pointing target image from the onboard imager;  identify the signature using the pointing target image;  and activate a communication interface for the communication object in response to identifying the signature (fig. 4 (414) [0069-0071] Goldberg. 
In regards to claim 10, Goldberg in view of Pope teaches system of claim 1, the system further comprising: a display on the control device;  and wherein the one or more computer readable media further stores instructions to: generate a signature for a zone of interest using the reference image;  associate a controllable object with the zone of interest;  receive a pointing target image from the onboard imager (fig. 4 (414) [0069-0071] Goldberg.;  identify the signature using the pointing target image;  and 
In regards to claim 11, Goldberg in view of Pope teaches system of claim 1, the system further comprising: a motion tracker on the control device;  and wherein the one or more computer readable media further stores instructions to either: determine the characteristic quantity based on the reference image and data from the motion tracker [0099] Goldberg);  or generate the feedback message based on the characteristic quantity and data from the motion tracker.

Claim(s) 2, 13, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldberg et al (2019/0235641) hereinafter, Goldberg further in view of Camp Jr. et al (2009/0285443) hereinafter, Camp.

In regards to claims 2 and 13, Goldberg and Pope fail to teach the system of claim 1, wherein the one or more computer readable media further store instructions to: receive at least one additional reference image;  redetermine the characteristic quantity based on the reference image and the at least one additional reference image;  and triggering, after the characteristic quantity has been redetermined, an end to the setup phase for the system based on the characteristic quantity. 
		However, Camp teaches wherein the one or more computer readable media further store instructions to: receive at least one additional reference image;  redetermine the characteristic quantity based on the reference image and the at least one additional reference image;  and triggering, after the characteristic quantity has 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Goldberg and Pope to further include wherein the one or more computer readable media further store instructions to: receive at least one additional reference image;  redetermine the characteristic quantity based on the reference image and the at least one additional reference image;  and triggering, after the characteristic quantity has been redetermined, an end to the setup phase for the system based on the characteristic quantity reduce mistakes. 
		 

In regards to claim 21, Goldberg and Pope in view of Camp teaches the computer-implemented method of claim 12, further comprising: generating a signature for a zone of interest using the reference image;  associating, with the zone of interest, one of: a communication object and a controllable object;  receiving a pointing target image from the onboard imager;  identifying the signature using the pointing target image;  and activating a communication interface for the communication object in response to identifying the signature. (fig. 4 (414) [0069-0071] Goldberg.
 5.	In regards to claim 22, Goldberg and Pope in view of Camp teaches computer-implemented method of claim 12, further comprising: determining the characteristic quantity based on the reference image and data from a motion tracker on the control or generating the feedback message based on the characteristic quantity and data from the motion tracker. ([0099] Goldberg);    

 Allowable Subject Matter
Claims 4-8, 14-20, 24-27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GRANT SITTA/Primary Examiner, Art Unit 2694